Citation Nr: 1219354	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-36 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-law


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel







INTRODUCTION

The Veteran served on active duty from July 1945 to September 1946 and from March 1951 to January 1952.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied claims for a TDIU and a rating higher than 40 percent for a left shoulder disability (frozen left shoulder with chronic dislocation).  

The Board remanded the case to the RO for additional development and consideration in December 2009, October 2010, and February 2011.  The requested development was accomplished.  Notably, the February 2011 Board disposition also denied the Veteran's claim for a rating higher than 40 percent for his left shoulder disability.  

Then, in May 2011, the Board denied the claim for a TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  A CAVC Order granted a November 2011 Joint Motion for Partial Remand (JMR), by the Veteran and the VA Secretary ("the parties").  The JMR vacated the Board's May 2011 denial of a TDIU claim and remanded it for further development and readjudication.  

It is worth noting that a review of his Virtual VA (VVA) file shows that the RO subsequently granted a service-connection claim for a right shoulder disability in a September 2011 rating decision, assigning a 10 percent rating; and the RO denied a new claim for an increased rating beyond 40 percent for his left shoulder disability.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he is entitled to a TDIU because of his service-connected shoulder disabilities.  See March 2012 Attorney's Brief, at 2.  As mentioned, December 2011 CAVC Order granted the JMR.  The Board has no discretion and must comply with this Order.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  The JMR cited two primary reasons, explained below, which require the Board to remand the TDIU claim for further development before it is ready for adjudication.  

VA Examination and Opinion

First, the JMR found that the December 2010 VA medical opinion, which addressed occupational impairment due to his service-connected left shoulder disability (his sole service-connected disability at the time), was inadequate.  In particular, the JMR explains that December 2010 addendum opinion to the November 2010 VA shoulder examination opined that "the Veteran's severe pain deems him unemployable as the left shoulder pain and limitation of motion preclude him from obtaining gainful employment in this competitive job market."  The JMR explained that this rationale is inadequate for purposes of adjudicating the TDIU claim.  The opinion focused on the current job market, as opposed to appropriately focusing on "employability," in terms of whether he is able to "secure or follow a substantially gainful occupation" due to his service-connected left shoulder disability.   

This indicates that another medical examination or opinion on the issue of a TDIU is warranted.  Because he has since been service-connected for both left and right shoulder disabilities, such examination and opinion should also consider both.  

However, the RO's September 2011 rating decision discusses a VA shoulders examination, dated in August 2011, which potentially discusses the impact of his service-connected shoulder disabilities on unemployability.  This examination is not currently associated with the claims file or VVA file.  Because this is pertinent and relevant to the TDIU claim, it is important for the Board to have a copy of the August 2011 VA examination report associated with the physical claims file.  After obtaining this copy, it is left to the RO's discretion on whether to obtain a more adequate medical opinion on unemployability, as due to his shoulder disabilities.  

Referral to Director of Compensation for Extraschedular Consideration

Second, the JMR also reflects that the Board erred by failing to provide an adequate statement of reasons or bases for its finding that referral for extra schedular consideration for the TDIU claim under § 4.16(b) by the Director of Compensation.  In that regard, the parties also agreed the Board incorrectly applied the standards from 38 C.F.R. § 3.321(b) (extraschedular consideration for increased rating claim) instead of 38 C.F.R. § 4.16(b) (extraschedular consideration for a TDIU).  The JMR further finds that the Board erroneously analyzed whether the Veteran's non-service-connected disabilities rendered him unemployable.  

Notably, prior to the JMR, the Board's February 2011 remand had requested the RO to consider whether a referral of the TDIU claim for extraschedular consideration was warranted, on a discretionary basis.  In the March 2011 SSOC, the RO exercised that discretion to choose to not refer the TDIU claim to the Director of Compensation.  After completion of all the development ordered herein, the RO shall again consider whether the TDIU claim should be referred to the Director of Compensation for extraschedular consideration for a TDIU under the provisions of § 4.16(b).  

VA Outpatient Treatment Records

Finally, although not alluded to in the JMR, the RO's September 2011 rating decision referred to recent VA outpatient treatment, which appears pertinent to his service-connected left and right shoulder disabilities.  That rating decision refers to Miami VA Medical Center (VAMC) treatment records that are not associated in the VVA or physical claims file, specifically those dated from November 2010 through August 2011.  Therefore, the Board finds that a remand is necessary to associate with the claims file any pertinent records dated from November 2010 not currently associated with the claims file.  See 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's recent treatment records from the Miami VA Medical Center (VAMC) that are relevant to his service-connected left and right shoulder disabilities, especially dated since November 2010, and/or associate a copy into the physical claims file.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record. 

2.  Obtain and associate a copy of the August 2011 VA shoulders/joints examination report.  

3.  The RO shall thereafter develop and formally adjudicate the TDIU claim, to include providing a TDIU-specific VA examination and/or a social and industrial survey, if necessary.  It is left to the RO's discretion on whether to obtain another examination and opinion to ensure there is an adequate medical opinion on unemployability due to his shoulder disabilities, as specified in the November 2011 JMR.  

4.  Upon completion of the above, the RO shall consider whether the claim must be referred to the Director of the Compensation Service, pursuant to 38 C.F.R. § 4.16(b), for extraschedular consideration for a TDIU.  

5.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case (SSOC) and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


